STRAUP, J.
Upon application of Fox an alternative writ of mandate was issued to the district court requiring it to make findings *310and to render judgment in the above canse. After tbe writ was served tbe district court made findings and rendered a judgment. Erom tbe judgment Fox appealed to tbis court. Tbe judgment, on apppeal, was vacated, and in lieu thereof, tbe district court was ordered to enter a judgment as directed by us. (Salt Lake Inv. Co. v. Fox, 37 Utah 334, 108 Pac. 1132.) Tbis proceeding is therefore 1, 2 dismissed. As tbe action of tbe district court was induced, and defended in tbis proceeding, by tbe Salt Labe Investment Company, it is ordered that tbe taxable costs, amounting to ten dollars, be paid by it.
PRICE, C. L, and MeCARTY, J., concur.